FILE COPY



           RE:   Case No.   15-0675                       DATE:    9/8/2015
           COA #:   12-15-0004-CV            TC#:   CV04637
STYLE: RON SEALE,        INDIVIDUALLY AND AS THE REPRESENTATIVE
OF   THE   ESTATE   OF   CLARA     LAVINIA   SEALE
     v:    HORACE TRUETT     SEALE AND WIFE,         NAN SEALE


     Petitioner's amended petition for review in the
above-styled case was filed in the Supreme Court of
Texas today.


                             MS.    CATHY    S.   LUSK
                             CLERK,    TWELFTH COURT OF APPEALS
                             1517 WEST FRONT, SUITE 354
                             TYLER, TX  75702